Citation Nr: 0001329	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-08 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
and joint disease of the lumbar spine with residuals of L4 
and L5 decompression and fusion, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right ilium, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from March 1972 to March 1986.

This appeal arises from an August 1996, rating decision in 
which the Portland, Oregon, Department of Veterans Affairs 
(VA) regional office (RO) increased the evaluation for the 
veteran's low back disability from 10 to 40 percent disabling 
and the evaluation for residuals of a fracture of the right 
ilium from noncompensable to 10 percent disabling.  In a 
September 1999, rating decision the RO increased the 
evaluation for residuals of the fracture of the right ilium 
to 20 percent, established service connection for a scar at 
the site of a right iliac crest bone graft donor site, 
evaluated as 10 percent disabling; and awarded a separate 
noncompensable evaluation for meralgia paresthetica of the 
right thigh.  The veteran has not expressed disagreement with 
the evaluations provided for the latter two disabilities.  
Thus the Board does not have jurisdiction to consider the 
proper evaluations for the meralgia paresthetica or scar.

For reasons that will be explained below, the issue of 
entitlement to service connection for the low back disability 
will be considered in the remand portion of this decision.


FINDING OF FACT

Residuals of a fracture of the right ilium are manifested by 
mild tenderness to palpation, with limitation of abduction to 
at most 40 degrees and limitation of flexion to at most 125 
degrees, degenerative changes and mild pain. 


CONCLUSION OF LAW

An evaluation in excess of 20 percent for residuals of a 
fracture of the right ilium is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5255 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107.  His 
assertion that the disability has worsened serves to render 
the claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992)  The Board also finds that VA has complied with 
its obligation to assist him with the development of that 
claim under the same code provision.

The veteran's disability is currently evaluated by analogy 
under the provisions of Diagnostic Code 5255.  

That diagnostic code provides as follows:

Femur, impairment of:
   Fracture of shaft or anatomical neck 
of:
    With nonunion, with loose motion 
(spiral or oblique
     fracture): 80 percent
    With nonunion, without loose motion, 
weightbearing 
     Preserved with aid of brace: 60 
percent
  
  Fracture of surgical neck of, with 
false joint:60 percent

  Malunion of:
    With marked knee or hip disability: 
30 percent
    With moderate knee or hip disability: 
20 percent
    With slight knee or hip disability: 
10 percent


The normal range of hip flexion is from 0 to 125 degrees and 
the normal range of hip abduction is from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II (1999).

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.

Diagnostic Code 5253 provides a maximum 20 percent evaluation 
when hip abduction is limited to 10 degrees.

Diagnostic Code 5252 provides a 20 percent evaluation when 
hip flexion is limited to 30 degrees, a 30 percent evaluation 
when hip flexion is limited to 20 degrees, and a maximum 40 
percent evaluation when hip flexion is limited to 10 degrees.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999) must also be considered, and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 
(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1999).

The service medical records show that the veteran sustained a 
fracture of the right ilium in November 1972 while serving in 
Korea.

Service connection was established for residuals of a 
fracture of the right ilium in a September 1986 rating 
decision.  The disability was evaluated as noncompensable.  
The grant of service connection and the noncompensable 
evaluation were effective the day following separation from 
service in March 1986.

In order to warrant an increased evaluation under Diagnostic 
Code 5255, the residuals of the fracture would need to be 
manifested by marked disability, a false joint or nonunion.  
X-ray examinations on the most recent VA evaluation in May 
1998, did not reveal false joint or nonunion, and none of the 
other post-service evidence has shown false joint or 
nonunion.

The veteran has been described on recent examinations as 
having only mild pain and at most slight limitation of 
motion.  On the July 1996 examination, the veteran could flex 
his right hip 120 degrees and abduct 40 degrees.  On the more 
recent examination in May 1998, the veteran was noted to have 
normal abduction and 130 degrees of flexion.  VA outpatient 
treatment and hospitalization records show little if any 
treatment for the right hip disability.  On the basis of this 
record the Board is unable to conclude that the veteran has 
marked hip disability, such as would be necessary for a 30 
percent evaluation under Diagnostic Code 5255.

The recent examinations also demonstrate that the veteran 
does not have limitation of motion such as would warrant an 
evaluation in excess of 20 percent under Diagnostic Codes 
5252 or 5253.  Some functional impairment, such as mild pain, 
and a greater range of flexion than normal, has been 
reported.  However, given the mild nature of the veteran's 
pain, the reported ranges of motion even with pain, and the 
veteran's ability to drive for several hours, walk at least a 
block and sit without pain, it cannot be said that he has 
functional limitation such as would warrant an evaluation in 
excess of 20 percent.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case the veteran has 
testified that his service connected back disability has 
caused marked interference with employment, but has not made 
the same claim with regard to his hip.  His hip disability 
has not required any periods of recent hospitalization, thus 
it does not require frequent periods of hospitalization.  
Accordingly, referral for consideration of an extraschedular 
rating is not warranted.

The Board has considered the doctrine of reasonable doubt, 
but concludes that the preponderance of the evidence, as 
discussed above, is against the grant of an evaluation in 
excess of 20 percent, and that reasonable doubt is not for 
application.


ORDER

Entitlement to an increased rating for residuals of a 
fracture of the right ilium is denied.


REMAND

The record reflects that the veteran underwent VA 
hospitalization in April 1999, when he underwent a 
decompression at L4-L5 and fusion with pedicle screws and 
rods.  He was granted a temporary total rating for 
convalescence through October 31, 1999.  He has not been 
afforded an examination to evaluate the service connected 
back disability since his surgery.  The veteran is entitled 
to a new VA examination where there is evidence that the 
condition has changed since the last examination.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).

The veteran's testimony and contentions have been that his 
service connected back disability has caused marked 
interference with employment.  The Court has held that in 
such circumstances the veteran should be afforded the 
opportunity to submit employment records documenting that the 
disability has caused marked interference.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).

In view of the foregoing this case is remanded for the 
following actions:

1.  The RO should request that the 
veteran furnish information as to any 
treatment he has received for his back 
disability since May 1999.  The RO should 
take all necessary steps to obtain those 
records, and associate them with the 
claims folder.  The veteran should be 
invited to submit employment or other 
records showing that his back disability 
causes marked interference with 
employment.

2.  The RO should obtain the veteran's 
vocational rehabilitation folder and 
associate it with the claims folder.

3.  The veteran should be afforded an 
appropriate examination to evaluate his 
back disability.  The examiner should 
review the claims folder before 
completing the examination report.  The 
examiner should express an opinion as to 
whether the veteran has persistent 
symptoms compatible with sciatic 
neuropathy, whether there is 
characteristic pain, muscle spasm, absent 
ankle jerk, or other neurologic findings 
appropriate to the site of a diseased 
disc with little intermittent relief.

The examiner should report the range of 
motion in the veteran's low back in 
degrees, together with the normal ranges 
of motion in the back.  The examiner 
should determine whether the back 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and consider the veteran's claim 
in view of the provisions of 38 C.F.R. 
§§ 3.321, 4.40, 4.45.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is necessary to evaluate his claim, 
and that a failure, without good cause, to report for a 
scheduled examination could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



